Title: To Thomas Jefferson from Thomas Beale Ewell, 6 September 1820
From: Ewell, Thomas Beale
To: Jefferson, Thomas

Washington
6th Septr 1820The continuation Good Sir, of your kindness—shewn by your last letter—does truly render my feelings unspeakable. Great indeed has been the service you have often rendered me: more than all the world together; more than you can have been aware of. When in trouble I apply to you: my troubles have been the signal of abandonment, by the mass of others: and still more galling—The time for their confederation to increase difficulties, in order to rise by the spoil of falling fortunes. Would to god I could requite to you as to yr descendants what I have received: or that I might be more worthy  of such a benefactor.  Indeed I have been greatly pained at this last begging for your interposition: you would have pitied my feelings if you could have witnessed their agitation. It was the result of a hard and very hard reduction of fortune—commanding irresistably that I should leave no effort untried to entreat that I may receive employment.My object in now writing to you, is to satisfy you that my misfortunes have arisen from circumstances—which but few if any, could foresee. From the spirit, given to my first  exertions—by your patronage I freely speculated: established manufactories, reclaimed farms & marshes; and I made more money than I believed I or my children would even want. after success—impatient in idleness, eagerness to be acting—urged me to go on. The belief in affluence—begat  want of caution: facility in giving credit: too after relieving unworthy applicants: so that one loss to another so fast succeeded: efforts to retrieve blunders, adding to the downfal, with such rapidity—that almost before I was conscious—all my clear gainings—were encumbered. Debts contracted while money was in circulation had to be paid, when scarcely  could be had. The whole system of accomodation—of mutual confidence seemed at once to be converted into the Spirit of seeing which in the community could do the “other the most harm”: at least so with our stock jobbers & money dealers of the Towns. The result has been in my loss of more than an hundred thousand dolls, besides unemployment in a profession which properly followed, never fails yielding a maintenance.  Because you may have heard what Mr Madison here heard. The reverse of the Truth, respecting the late poor and most good Mr Hamilton & myself—I add this particular case of my loss of ten thousand dollars: to shew you that I could not as reported—have arrested him who was my friend: and that in the days of my success—I was to him no common Friend. Besides his note I enclose to you of $7200 I advanced him $1,000 to pay his expences to return to Charleston: He was arrested by all the vile Sycophants to whom he was indebted—and I only could he procure far Bail & in every case have paid his debts. The unhappy gentleman in his last letter—to me—wrote that he was old enough to be my Father—but that I had been a Father to him! Please return the note. The debts exceeding 2000 dolls I have paid for him are on record: & yet malice has represented me as his persecutor!!As proved in memorials to Congress—my allowances for the manufacture of Powder were settled by Mr Jones—rejected by Yankee Crowninshield, because I told him what he was!—so that I had, to sell the contract to the late Dr Ott far 5,000 Dolls. who sold it to D. Bussard far 10,000 Dolls who rec’d on its completion 16,800 Dolls from the navy: leaving me a loser thus of ten thousand more: besides as much more I shall ever believe, some navy agents swindled me of. From this I have learnt the lesson,—”never again to provoke the meanest Foe.”I send for your perusal—a project for a Hospital in this place. I hope it will succeed—so that I may return to the poor—what you have done for me.I never more at heart prayed to our creator than I do—that when you are “gathered to yr Fathers”—you may be the happiest of the happy.Thos Ewell